OHIO LEGACY CORP


Exhibit 10.15
LOAN PROCESSING AGREEMENT


THIS LOAN PROCESSING AGREEMENT is made and entered into this 28th day in the
month of April for the year 2008, by and between OHIO LEGACY BANK, a U.S.
company hereinafter referred to as “OLB” and Midwest Mortgage Processing, LLC
hereinafter referred to as “MMP”.


WITNESS:


WHEREAS, OLB is licensed and approved to originate and close mortgage loans;


WHEREAS MMP has substantial experience processing mortgage loan applications and
is interested in processing mortgage loan applications originated by OLB in
accordance with the terms set forth below.


NOW, THEREFORE, the parties hereto agree as follows:



 
1.
Loan Processing: OLB may submit loan applications it has originated to MMP loan
processing. MMP agrees to promptly and diligently process such loan applications
in compliance with all applicable laws and regulations. MMP will make every
reasonable effort to ensure that all loan applications are fully processed to
the extent that OLB’s chosen lender’s requirements are satisfied.




 
2.
Loan Processing Fees: The OLB understands, and agrees to, the fact that the most
mutually desirable method of payment of all fees due MMP, accrued pursuant to
the terms of this agreement, is by direct payment by the designated closing
agent involved in each transaction. By signing this agreement, OLB pledges its
complete support for this stated method of payment of fees due MMP, and further
pledges to include MMP’s fee on the “Fee Sheet”, in all cases possible. OLB, MMP
further pledges that in cases payment of third party processing fees are
restricted it will make said fees readily available to MMP. By signing this
agreement, OLB and MMP acknowledge and agree that the processing fee owed MMP
hereunder shall be $500.00 per loan.




3.
MMP shall operate on an exclusive basis and under the supervision of OLB, a
service to potential borrowers which offers to provide the ability to qualify
for various mortgage products including, but not limited to, first mortgage
loans, refinance loans, home equity loans, lines of credit, or other secured
loans which may be provided from time to time by or its participating loan
Investors. All loans are subject to the quality control standards established by
OLB and applicable State and Federal laws. All loans shall be registered with
OLB through Internet based software.




4.
Quality Control: OLB maintains a quality control program for Originators,
including maintaining at a central location a Loan Quality “Library” of all
loans. MMP will assist in the quality control policy and procedures of all loans
for OLB and such amendments thereto that are made from time to time.




5.
Compensation: All compensation, fees, rebates, or the like, shall be in
accordance with the terms and conditions of the “Compensation Schedule” attached
hereto.




6.
Due Diligence: MMP agrees to devote all necessary time, attention, and due
diligence for the purpose of enhancing production of Real Estate loans, in order
to process quality loans. Associate will assist Clients, Loan Officers,
Underwriters, Funders, and others at OLB’s correspondents, in whatever ways
needed, in order to insure that the loans processed by MMP become processed,
closed and funded in a timely manner. MMP agrees to use due diligence and all
best efforts to insure that all information and documents presented to OLB and
clients of OLB complete, accurate and true to the best of Associate’s knowledge.


 
 

--------------------------------------------------------------------------------

 

OHIO LEGACY CORP


EXHIBIT 10.15 (continued)


Compliance with Law: MMP agrees not to engage in any acts for which the OLB’s
regulating agencies are authorized to revoke or suspend a licensee. MMP has full
knowledge and will strictly abide by the current policies, rules, and
regulations of H.U.D, F.H.A., V.A., Fannie Mae, Freddie Mac, Ginnie Mae, and
other local, State, or Federal Regulatory agencies which may have jurisdiction
over OLB, or the duties preformed by MMP.



7.
MMP is responsible for the supervision and control of its employees, and will
report to OLB any illegal acts and/or unethical conduct by the employees. MMP
will follow the OLB requirements of all Agencies that supervise all transactions
submitted on OLB’s behalf. All of MMP’s employees must be aware of the rules and
regulations of all governing agencies.




 
8.
OLB’s OBLIGATION’S:




 
(a)
If applicable, facilitate and support the generation of accurate, real-time rate
information, as well as specific information about all costs (e.g., closing
costs, processing Fees) that Borrower may be asked to pay in connection with a
particular loan product.




 
(b)
Support the download of loan data, product, and Borrowers information from OLB’s
and any correspondents from time to time.

 
(c)
Cooperate with MMP in establishing procedures to allow effective communication
between the Borrower, the sites and MMP. OLB shall provide and maintain Email
accounts and Internet access for each of its employees, agents, contractors,
and/or any other person who works with qualification forms and/or Borrowers on
behalf of OLB correspondents.

 
(d)
Promptly review for accuracy and completeness, all information, site screens,
processing and analytical mechanisms submitted to it for review OLB as they
relate to loan products and services a report any necessary modifications to
OLB.

 
(e)
Comply with all legal and regulatory requirements applicable to Associates
offering of the loan products on the sites and dealing with Borrowers,
including, without limitation, federal laws and regulations, such as
Truth-in-Lending Act, the Fair Credit Reporting Act, the privacy provisions of
the Gramm-Leach-Bliley Act and all applicable state laws and regulations.




 
9.
Administrative Services Agreement. This Agreement is delivered in connection
with the delivery of a certain Administrative Certain Agreement of even date
herewith by and between Bank and JMC MARKETING LLC, an Ohio limited liability
company, which entity has common ownership with MMP. The parties hereto
acknowledge and agree that this Agreement shall terminate contemporaneously with
the termination of the Administrative Services Agreement regardless of cause. In
the event there is a conflict between this Agreement and the Administrative
Services Agreement, the terms of the Administrative Services Agreement shall
control.



 

 
OHIO LEGACY BANK, N.A.
               
By:  
/s/D.Michael Kramer
   
D. Michael Kramer, President and
   
Chief Executive Officer
 


 
2

--------------------------------------------------------------------------------

 
 
OHIO LEGACY CORP


EXHIBIT 10.15 (continued)



 
Midwest Mortgage Processing, LLC
               
By:
/s/James. A. Hinkle
   
James A. Hinkle, President and
   
Chief Executive Officer
 

 
 
3

--------------------------------------------------------------------------------

 